Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1.  Case in point, SIEH (20160368101) and Siddiqui (20180031879) teaches  a method  of fabricating a display panel (SIEH : par. 9), a display area of a base substrate (p SIEH : ar. 9); forming a blocking dam in a hollow area of the base substrate (SIEH : fig. 2 shows dams 4); forming a film packaging layer covering the display area and the hollow area (Siddiqui teaches par. 25 and 25 the encapsulating the OLED); cutting along a cutting line in the hollow area in a laser cutting process to remove the base substrate in the hollow area; and radiating heat by virtue of the auxiliary heat radiation structure (Siddiqu, fig. 1 teaches cutting the substrate into pixel sections).  However, prior art fails to teach: “…forming an auxiliary heat radiation structure in the hollow area of the base substrate, the auxiliary heat radiation structure being located at a side, facing away from the base substrate, of the film packaging layer…”
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALEB E HENRY/Primary Examiner, Art Unit 2894